Citation Nr: 1027018	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to March 27, 2006, for the 
assignment of a 30 percent disability evaluation for a service-
connected posttraumatic stress disorder (PTSD), to include 
whether clear and unmistakable error (CUE) exists in a December 
1971 RO decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1963 and 
from February 1964 to October 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  

In April 2010, the Veteran testified at a video conference board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.

At the time of his April 2010 hearing, the Veteran initially 
raised the issue of entitlement to disability rating in excess of 
30 percent for his service-connected PTSD and was permitted to 
give testimony regarding this issue.  This issue is referred to 
the RO for initial development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The December 1971 rating decision granted service connection 
for the Veteran's psychiatric disorder (initially diagnosed as 
anxiety reaction neurosis) and assigned a 10 percent disability 
rating; it is not shown that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time; or that, but for any alleged error, the 
Veteran would have been granted entitlement to a higher initial 
disability rating.

3.  The Veteran did not appeal the December 1971 rating decision; 
nor did he appeal July 1981 and September 2002 rating decisions 
that continued the 10 percent disability rating for his service-
connected psychiatric disorder (later diagnosed as PTSD) and 
those rating decisions became final.

4.  A claim for an increased disability rating for PTSD was filed 
March 27, 2006; there was no pending claim for increase prior to 
that date; and it was not factually ascertainable prior to that 
date that an increase in disability had occurred which warranted 
a 30 percent schedular disability rating.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  The September 2002 rating decision that continued a 10 
percent disability rating for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2009).

4.  The requirements for an effective date prior to March 27, 
2006, for the grant of a 30 percent disability rating for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.158, 3.400 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Nevertheless, the Board notes that such notice is unnecessary in 
this case because the Veteran is challenging the effective date 
for the grant of a 30 percent disability rating in the June 2006 
rating decision.  If, in response to notice of its decision on a 
claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but § 5103 does 
not require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See VAOPGCPREC 
8-03 (December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03, further notice from VA to the Veteran 
is not required with regard to his claim for an earlier effective 
date for the grant of a 30 percent disability rating for service-
connected PTSD.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of his 
claim.  VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that the 
Veteran's service treatment records, VA medical treatment records 
and evaluations are of record, as well as an October 2006 letter 
from the Veteran's private treating counselor, and a transcript 
of the Veteran's testimony at his personal hearing and the 
Veteran's written contentions regarding the circumstances of his 
claim, and these records were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

Regarding the claim for CUE, the Board notes that, given the 
parameters of the law surrounding CUE claims, the duties to 
notify and assist imposed by the VCAA are not applicable where 
CUE is claimed in decisions by the Board (see Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001)), or in decisions by 
the RO (see Parker v. Principi, 15 Vet. App. 407 (2002)).

Analysis

The Veteran and his representative contend that he is entitled to 
an effective date earlier than March 27, 2006, for the assignment 
of a 30 percent disability rating for his service-connected 
psychiatric disorder, currently diagnosed as PTSD.  The Veteran 
argues that he is entitled to the 30 percent disability rating 
for his psychiatric disorder since the date service connection 
was awarded.  While the issue on appeal is entitlement to an 
earlier effective date, the Veteran's contention is that the RO 
committed CUE in the prior December 1971 rating decision which 
assigned the initial 10 percent disability rating for his 
service-connected psychiatric disorder.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Generally, the 
effective date of an evaluation and award of compensation based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  The 
general rule as it pertains to the effective date for an award of 
increased compensation is that the effective date of such award 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2009).  An 
exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of the claim for increased 
compensation.  In this context, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date the 
evidence established that the increase in the degree of 
disability had occurred.  That section was intended to be applied 
in those instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.

Further, once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization will be 
accepted as an informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b)(2009).  The date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid "as if the corrected decision had been 
made on the date of the reversed decision."  38 C.F.R. 
§ 3.105(a).  CUE is a special type of error; it is an error that 
the claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for filing 
an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 
38 C.F.R. § 3.105(a).  It is not just any error but rather it is 
the sort of error that, had it not been made, would have 
manifestly changed the outcome of the rating decision so that the 
benefit sought would have been granted.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) (noting that "[i]t is difficult to see how either failure 
in 'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot constitute 
clear and unmistakable error).  It is not simply a disagreement 
with how the facts were weighed or evaluated.  Rather, either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell, 3 Vet. App at 
313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the claimant 
must articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995).

After considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the December 
1971 rating decision, in which the RO assigned an initial 10 
percent disability rating for the Veteran's service-connected 
psychiatric disorder, should not be revised or reversed on the 
grounds of CUE.  In this case, the correct facts, as they were 
known at that time, were before the RO in December 1971.  When 
the RO rendered its decision, the Veteran's service treatment 
records, including an August 1971 physical evaluation board 
report, were of record.  Review of this report shows that the 
Veteran's mental status examination revealed he was oriented, 
alert and without clinical evidence of a thought disorder, 
psychosis, disabling anxiety, depression or organic brain 
syndrome.  He denied any current psychiatric symptoms.  The 
primary diagnosis was anxiety neurosis that was determined to 
cause mild impairment for civilian functioning.  The report noted 
that the Veteran's impairment was however, complete for adequate 
functioning in his rate.  He was determined to be unfit for duty.  

The Veteran alleges that the U.S. Navy awarded him severance pay 
based on a 30 percent disability rating at the time he was 
discharged.  He does not contend that the factual record 
available to the RO in December 1971 was either incomplete or 
incorrect.  Rather, he contends that VA committed CUE in not 
assigning a 30 percent disability rating commensurate with that 
assigned by the Navy in determining his severance pay.  
Accordingly, the Veteran's appeal to revise the December 1971 
decision is not sustainable on the basis that the correct facts 
as then known were not before the RO.  

Likewise, while the Board acknowledges the Veteran's assertions, 
but for the reasons explained below, also finds that the RO 
correctly applied the statutory and regulatory provisions in 
existence at that time such that the outcome of the claim would 
not have been manifestly different but for the error.

Initially, the Board notes that the August 1971 Navy physical 
evaluation board report did not provide a percentage assessment 
of the severity of the Veteran's psychiatric disorder; nor did 
his form DD214 explicitly indicate a 30 percent evaluation was 
assessed in the award of disability severance pay.  In any event, 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Navy.  
Rather, VA makes independent determinations, pursuant to the 
applicable statutes and regulations governing such disabilities.  

The December 1971 rating decision evaluated the Veteran's 
service-connected disorder, diagnosed at the time as anxiety 
neurosis, under the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9400.  The Board finds that all the evidence was clearly 
considered, and it shows that the Veteran had no more than a mild 
social and/or industrial impairment at the time of his discharge.  
The only evidence of record at that time was the Veteran's 
service treatment records and the August 1971 physical evaluation 
board report.  As noted above, the August 1971 report determined 
that the Veteran's diagnosed psychiatric disorder caused no more 
than mild impairment for civilian functioning.  Thus, pursuant to 
the rating criteria in effect in 1971, the Veteran was entitled 
to no more than a 10 percent rating for anxiety productive of 
mild social and industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1971).

In light of the evidence then of record indicating the Veteran 
had, at most, mild psychiatric symptoms at the time of his 
discharge from the Navy, any argument that the December 1971 
rating decision's assignment of a 10 percent initial disability 
rating for the Veteran's service-connected psychiatric disorder 
is simply a disagreement as to how the facts at the time of the 
December 1971 rating decision being collaterally attacked were 
weighed.  Consequently, it appears that the Veteran is 
essentially requesting that the Board reweigh or reevaluate the 
evidence and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is not 
clear and unmistakable error.  Russell v. Principi, 3 Vet. App. 
310 (1992).

As there is no evidence that the correct facts, as they were 
known at the time, were not before the RO, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied, the December 1971 rating decision by the RO assigning an 
initial 10 percent disability rating for the Veteran's service-
connected psychiatric disorder, was not clearly and unmistakably 
erroneous.  

Thereafter, subsequent July 1981 and September 2002 rating 
decisions denied a disability rating in excess of 10 percent for 
the Veteran's service-connected psychiatric disorder, and he did 
not appeal these determinations.  

On March 27, 2006, the Veteran submitted his claim for an 
increased disability rating for PTSD.  38 C.F.R. § 3.160(f); 
38 C.F.R. § 3.155(a) (2009).  The RO, in the June 2006 rating 
decision, assigned a higher disability rating of 30 percent for 
PTSD, effective March 27, 2006, the date the Veteran submitted 
his claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 27, 
2006, is the correct date for the assignment of the 30 percent 
disability evaluation for the Veteran's service-connected PTSD.  
The record does not contain any statement dated earlier than 
March 27, 2006, indicating any disagreement with the September 
2002 rating decision, and as such, it became final.  In fact, the 
Veteran did not submit anything to VA between the issuance of 
September 2002 rating decision and his March 27, 2006, claim.  In 
this respect, there is no evidence of record that the Veteran 
received any medical treatment for his psychiatric disorder prior 
to May 2006.  As such, the Board finds that it was not factually 
ascertainable that the Veteran satisfied the necessary criteria 
for a disability rating in excess of 10 percent for his PTSD, 
prior to March 27, 2006.  Accordingly, the criteria for an 
earlier effective date for the assignment of a 30 percent 
evaluation for the Veteran's service-connected PTSD have not been 
met, and the benefit sought on appeal must be denied.


ORDER

Entitlement to an earlier effective date for a 30 percent 
disability rating for service-connected PTSD, to include whether 
CUE exists in a December 1971 rating decision, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


